IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-30573


MARIO ALEXIS; KEVIN ANGELLOZ; CHRISTOPHER BREAUX;
ERNEST BRIDGES; HENRY COATS, JR; JAMES E COCKERHAM,
JR; CHARLES CONRAD, III; RICHARD DROPTHMORE; MICHAELE
FRANKLIN; DOMINGO GRAY; COREY HAMILTON; REGINALD
HOLMES; ERNEST JOSEPH; ULYSSE JOSEPH; REGINALD
JUPITER; DERMAINE NORMAN; KEVIN PRESTON; DAN WEST
ROBERTSON, JR; BRIAN SANDERS; DONALD SYNDER; DARREN
P WATKINS; LARRY WILLIAMS; ORMEL WILLIAMS; SEAN WILLIAMS,

                                              Plaintiffs-Appellants,

                                versus

WARDEN HERBERT; ET AL,
                                                      Defendants,
WAYNE JONES, Sheriff of St John the Baptist Parish
erroneously sued as St John the Baptist Parish
Sheriff’s Office; JAMIE SAN ANDRES, erroneously sued
as Jamie St Andres; JAMES OUBRE, erroneously sued as
Sergeant Jimmy Oubre; PHILIP HEBERT, Warden, erroneously
sued as Warden Herbert,
                                            Defendants-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (97-CV-736)


                            August 17, 1999

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DAVIS, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:*

     AFFIRMED.    See Local Rule 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.